EXHIBIT 10(a)23

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

THE SOUTHERN COMPANY

 

Effective as of March 1, 2007, the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of The Southern Company.

 

David M. Ratcliffe

President and Chief Executive Officer

$1,075,700

Thomas A. Fanning

Executive Vice President, Chief Financial Officer and

Treasurer

$615,449

Charles D. McCrary

Executive Vice President of the Company,

President and Chief Executive Officer of Alabama

Power Company

$633,724

Michael D. Garrett

Executive Vice President of the Company,

President and Chief Executive Officer of Georgia Power

Company

$620,895

W. Paul Bowers

Executive Vice President, Southern Company Services

$506,814

 

 

 

 

 